Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-6, 8-12, 15,-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trigui et al (US 2011/0150050)(hereinafter Trigui).
 	Regarding claim 1, Trigui discloses a method performed by a communication node in a wireless communication system, the method comprising: 
 	generating a default beam pattern, based on a plurality of radio-frequency (RF) paths, by applying beamforming parameters (see Trigui, Fig. 5A-5B, p. [0073], e.g., a beam pattern of three broadcast subsector signals for a single operator); 
 	obtaining beamforming parameters based on the default beam pattern in response to detecting a path failure associated with at least one RF path among the plurality of RF paths (see Trigui, p. [0040], e.g., In the case of a power amplifier failure along one of the transmission paths, the server based software 206 is able to re-adjust the beamforming weights 214); and 
 	generating a recovered beam pattern based on the identified beamforming parameters, wherein the beamforming parameters are obtained based on a shape of the default beam pattern and the at least one RF path (see Trigui, p. [0040], e.g., the server based software 206 is able to 
 	Regarding claim 2, Trigui discloses the method of claim 1, wherein the obtaining of the beamforming parameters comprises: transmitting a message including information indicating the detection of the path failure to another communication node (see Trigui, p. [0040], e.g., the server based software may be used to gather alarm data from the DIAA 200 for any failure or near failure of key components); and receiving information indicating the beamforming parameters from the other communication node (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area, and claim 10, e.g., server based software transmits to one of said one or more digital interfaces, the beamforming weights used by said beamforming module).
  	Regarding claim 5, Trigui discloses the method of claim 1, wherein the obtaining of the beamforming parameters comprises: determining a power margin associated with the at least one RF path; and adjusting power values associated with at least a part of power amplifiers included in the plurality of RF paths, based on the power margin (see Trigui, p. [0067], e.g., The output of the dynamic power allocation algorithm is a single transmit power value per modem that will be used with the equivalent antenna gain for the subsector and other parameters to establish a standard link budget as if the modem is connected to a remote radio head and a passive antenna rather than the DIAA).
 	Regarding claim 6, Trigui discloses the method of claim 1, wherein the obtaining of the beamforming parameters comprises: identifying one or more beamforming parameters associated with one or more available RF paths for performing compensation associated with the at least 
 	Regarding claim 8, Trigui discloses the method of claim 1, wherein the beamforming parameters are used to generate the recovered beam pattern without using the at least one RF path (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area, and claim 10).
 	Regarding claim 9, Trigui discloses the method of claim 8, wherein the recovered beam pattern is formed by using a power margin associated with the at least one RF path (see Trigui, p. [0067], e.g., The output of the dynamic power allocation algorithm is a single transmit power value per modem that will be used with the equivalent antenna gain for the subsector and other parameters to establish a standard link budget as if the modem is connected to a remote radio head and a passive antenna rather than the DIAA).
 	Regarding claim 10, Trigui discloses the method of claim 9, wherein the beamforming parameters comprise at least one of a power value or a phase shift value for one or more available RF paths different from the at least one RF path among the plurality of RF paths (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming 
 	Regarding claim 11, Trigui discloses a communication node apparatus in a wireless communication system, the apparatus comprising: 
at least one transceiver; and at least one processor configured to: 
 	generate a default beam pattern, based on a plurality of radio-frequency (RF) paths, by applying beamforming parameters (see Trigui, Fig. 5A-5B, p. [0073], e.g., a beam pattern of three broadcast subsector signals for a single operator), 
 	obtain beamforming parameters, based on the default beam pattern, in response to detecting a path failure associated with at least one RF path among the plurality of RF paths (see Trigui, p. [0040], e.g., In the case of a power amplifier failure along one of the transmission paths, the server based software 206 is able to re-adjust the beamforming weights 214), and 
 	generate a recovered beam pattern related to the default beam pattern, based on the identified beamforming parameters, wherein the beamforming parameters are obtained based on a shape of the default beam pattern and the at least one RF path (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area).
 	Regarding claim 12, Trigui discloses the apparatus of claim 11, wherein the at least one processor is further configured to: transmit a message including information indicating the detection of the path failure to another communication node (see Trigui, p. [0040], e.g., the server based software may be used to gather alarm data from the DIAA 200 for any failure or near failure of key components), and receive information indicating the beamforming parameters 
 	Regarding claim 15, Trigui discloses the apparatus of claim 11, wherein the at least one processor is further configured to: determine a power margin associated with the at least one RF path, and adjust power values associated with at least a part of power amplifiers included in the plurality of RF paths, based on the power margin (see Trigui, p. [0067], e.g., The output of the dynamic power allocation algorithm is a single transmit power value per modem that will be used with the equivalent antenna gain for the subsector and other parameters to establish a standard link budget as if the modem is connected to a remote radio head and a passive antenna rather than the DIAA).
 	Regarding claim 16, Trigui discloses the apparatus of claim 11, wherein the at least one processor is further configured to: identify one or more beamforming parameters associated with one or more available RF paths for performing compensation associated with the at least one RF path, based on a lookup table (LUT), and wherein the beamforming parameters comprise: the one or more beamforming parameters associated with the one or more available RF paths, and at least one beamforming parameters which is associated with the at least one RF path and is set to 0 (see Trigui, p. [0043], e.g., if a particular application requires faster changing of beamforming weights, the DIAA 200 may be configured such that discrete sets of beamforming weights are stored in memory and could simply pass an index through the OBSAI/CPRI 208 or Ethernet link 206).

 	identify a beamforming combination to form a recovered beam pattern using one or more available RF paths different from the at least one RF path among the plurality of RF paths, among combinations of beamforming parameters associated with the plurality of RF paths (see Trigui, p. [0043], e.g., if a particular application requires faster changing of beamforming weights, the DIAA 200 may be configured such that discrete sets of beamforming weights are stored in memory and could simply pass an index through the OBSAI/CPRI 208 or Ethernet link 206), and 
 	transmit information indicating the identified beamforming combination to the communication node, wherein the recovered beam pattern is obtained based on a default beam pattern using the plurality of RF paths (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-4, 7, 13-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trigui in view of Marinier et al (WO 2017196612)(hereinafter Marinier).
 	Regarding claim 3, Trigui discloses the method of claim 2, wherein the beamforming parameters comprise: power values of power amplifiers included in the plurality of RF paths (see Trigui, p. [0038], [0040], e.g., it should be noted that directional couplers between the passive antenna array 202 and the low-noise amplifies 224 or the power amplifiers 226 may be used to obtain transmission/reception calibration data in order to create transmission/reception calibration weights to be added to each of the modem signals in order to calibrate the DIAA 200 as required for digital beamforming).
 	Trigui discloses the server based software is used to control the DIAA 200 allowing a user to define any shape of radiation pattern for the passive antenna array 202 via a graphical user interface or entering key parameters such as azimuth pointing direction, azimuth beamwidth, side-lobes level, electrical tilt, RF frequency, and antenna type (see Trigui, p. [0038], [0040])
 	However, Trigui does not expressly disclose the beamforming parameters comprise: phase values of phase shifters included in the plurality of RF paths.
 	Marinier discloses the above recited limitations (see Marinier, p. [0029], e.g.,  Each antenna element may use a phase shifter to set a phase-only weight for beamforming and steering of the antenna pattern of the Phase Antenna Array).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Marinier’s teachings into Trigui.  The suggestion/motivation would have been to provide beamforming and uplink control and data 
 	Regarding claim 4, Trigui discloses the method of claim 3, wherein the beamforming parameters correspond to a combination identified based on the shape of the default beam pattern, among possible candidate combinations obtained based on the phase values and the power values (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area).
 	Regarding claim 7, Trigui discloses the method of claim 1, wherein each RF path of the plurality of RF paths is connected to a single power amplifier, and wherein each RF path of the plurality of RF paths is connected to at least one antenna element among a plurality of antenna elements of an antenna array of the communication node (see Trigui, p. [0007], e.g., Signals to be transmitted by the passive antenna array 102 are passed through a circuit 110 for converting the signals from baseband to RF, and then passed through a power amplifier 114).
 	However, Trigui does not expressly disclose each RF path of the plurality of RF paths is connected to a single phase shifter.
 	Marinier discloses the above recited limitations (see Marinier, p. [0029], e.g.,  Each antenna element may use a phase shifter to set a phase-only weight for beamforming and steering of the antenna pattern of the Phase Antenna Array).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Marinier’s teachings into Trigui.  The suggestion/motivation would have been to provide beamforming and uplink control and data 
 	Regarding claim 13, the combined teachings of Trigui and Marinier disclose the apparatus of claim 12, wherein the beamforming parameters comprise: phase values of phase shifters included in the plurality of RF paths (see Marinier, p. [0029], e.g.,  Each antenna element may use a phase shifter to set a phase-only weight for beamforming and steering of the antenna pattern of the Phase Antenna Array); and power values of power amplifiers included in the plurality of RF paths (see Trigui, p. [0038], [0040], e.g., it should be noted that directional couplers between the passive antenna array 202 and the low-noise amplifies 224 or the power amplifiers 226 may be used to obtain transmission/reception calibration data in order to create transmission/reception calibration weights to be added to each of the modem signals in order to calibrate the DIAA 200 as required for digital beamforming).
 	Regarding claim 14, the combined teachings of Trigui and Marinier disclose the apparatus of claim 13, wherein the beamforming parameters correspond to a combination identified based on the shape of the default beam pattern, among possible candidate combinations obtained based on the phase values and the power values (see Trigui, p. [0040], e.g., the server based software 206 is able to re-adjust the beamforming weights 214 such that the best possible radiation pattern is obtained for the remaining power amplifiers to continue covering the same area).
 	Regarding claim 17, the combined teachings of Trigui and Marinier disclose the apparatus of claim 11, wherein each RF path of the plurality of RF paths is connected to a single power amplifier, and wherein each RF path of the plurality of RF paths is connected to at least one antenna element among a plurality of antenna elements of an antenna array of the 
 	However, Trigui does not expressly disclose each RF path of the plurality of RF paths is connected to a single phase shifter.
 	Marinier discloses the above recited limitations (see Marinier, p. [0029], e.g.,  Each antenna element may use a phase shifter to set a phase-only weight for beamforming and steering of the antenna pattern of the Phase Antenna Array).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Marinier’s teachings into Trigui.  The suggestion/motivation would have been to provide beamforming and uplink control and data transmission in order to handle beam process failures, to use beam processes for mobility, and to select beams using open-loop and closed-loop selection procedures as suggested by Marinier.
 	Regarding claim 19, the combined teachings of Trigui and Marinier disclose the apparatus of claim 18, wherein the identified beamforming combination comprises a combination that forms a beam pattern having a minimum difference from a beamforming metric of the default beam pattern used before detection of the path failure, among the combinations of the beamforming parameters (see Trigui, p. [0044], e.g., each set of the modem signals, after split, is multiplied by the beamforming and calibration weights such that when applied to the passive antenna array 202, a user-specified radiation pattern is formed; the user-specified radiation pattern may have one or more subsector radiation patterns).
 	Regarding claim 20, the combined teachings of Trigui and Marinier disclose the apparatus of claim 19, wherein the beamforming parameters comprise: phase values of phase 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477